Buchanan, J.
delivered the opinion of the court. The court are of opinion, that the applications of the defend» ants below, as stated in the first and last bills of exceptions, taken on the part of the plaintiffs below, (being the Ssi and 5th taken at the trial of the cause) ought to have been rejected; that the direction asked for as stated in the second hill of exceptions taken by the plaintiffs below, (being the 4th in the record,) ought to have been given, and therefore reverse the judgment of the county court, dissenting from the opinions ol that court on each of those bills of exceptions.
He stated that he differed in opinion with the other judges as to the preliminary question. He was of opinion that the case was not before the court under the bills of exceptions.
JUDGMENT HEVER.SEI).
A. procedendo was awarded, and the cause remitted to the county court fora new tria!.
6. A new trial was had in the county court at March term 1814, and a verdict given for the plaintiff’s for $12,773 current money, damages, A motion was made by *186the defendants in arrest of judgment, because no declaras, tion had been filed in the cause. The county court sustain-e(j the motion, and arrested judgment on the verdict; and the plaintiffs appealed to this court.
The cause was argued at this term before Buchanan, Earle, Johnson, ana Martin, J.
Martin and Winder, for the Appellants. They referred to the acts of 1715, eh. 40, s. 3, and 1795, eh. 56, s. 3. and Campbell vs. Morris, 3 Harr, fy M'Hen, 535, in which no declaration was filed, and which was a case much contested.
Harper, for the Appellees.
JUDGMENT REVERSED,
and judgment entered on the verdict of condemnation for gil2,775 current money, damages, and §1975 93 current money, additional damages assessed by the court, and costs.